 



EXHIBIT 10.1

SUMMARY OF DIRECTOR COMPENSATION

Members of the Company’s board of directors who are not full-time employees of
the Company receive the following cash compensation:



  •   For service on the board of directors – an annual retainer of $45,000,
paid quarterly;     •   For service as chairman of the audit committee of the
board of directors – an annual retainer of $15,000, paid quarterly;     •   For
service as chairman of each of the compensation committee and the
nominating/corporate governance committee of the board of directors – an annual
retainer of $10,000, paid quarterly;     •   For service as a member of the
audit committee of the board of directors – an annual retainer of $7,500, paid
quarterly;     •   For service as a member of each of the compensation committee
and the nominating/corporate governance committee of the board of directors – an
annual retainer of $5,000, paid quarterly;     •   $1,500 for each board meeting
and each committee meeting attended.

Directors of the board who are also employees of the Company do not receive any
compensation for their service as directors.

Members of the board are also eligible to receive awards, including restricted
stock, performance awards, phantom shares, stock payments, or SARs under the
National Oilwell Varco Long-Term Incentive Plan.

 